Citation Nr: 0314691	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1975 to 
October 1978 and from May 1981 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge via videoconferencing technology in 
February 2003.  A transcript of that hearing has been 
associated with the veteran's claims folder.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The veteran contends that his schizophrenia is worse than is 
reflected by the currently assigned 30 percent evaluation.  
During his February 2003 hearing, he indicated his belief 
that the disability has worsened since his most recent VA 
examination in October 2000.  The Board therefore concludes 
that a current VA examination is necessary to determine the 
current severity of the veteran's schizophrenia.

During his hearing, the veteran also disclosed that he had 
been in receipt of Social Security disability benefits for 13 
years, solely based on his schizophrenia.  He indicated that 
he participated in a vocational rehabilitation program 
through the Social Security Administration (SSA).  Copies of 
the decision awarding SSA benefits and of the records upon 
which the award was based are not associated with the 
veteran's claims folder.  As records supportive of the 
veteran's claims might be in the possession of the SSA, such 
records should be obtained.

The Board further notes that the veteran has indicated that 
all treatment for his schizophrenia is through VA facilities.  
He has stated that he is seen once monthly for the 
administration of his medication.  Current records of VA 
treatment should also be secured.

Finally, the Board notes that during his hearing, the veteran 
raised the issues entitlement to service connection for a 
stomach disability and alcohol abuse as secondary to his 
service connected schizophrenia.  He also raised the issue of 
entitlement to a total rating based on unemployability due to 
service connected disability.  These claims have not yet been 
considered by the RO.  

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue on appeal 
and the raised issues of entitlement to 
secondary service connection for stomach 
disability and alcohol abuse, the RO 
should send the veteran a letter 
providing the notice required under 
38 U.S.C.A. § 5103(a) (2002).  He should 
be informed that any evidence and 
information provided in response to the 
RO's letter must be received within one 
year of the date of the RO's letter.

2.  The RO should take appropriate steps 
to obtain any evidence and information 
identified but not provided by the 
veteran.  In any event the RO should 
obtain copies of all pertinent VA 
treatment records for the period from 
September 2000 to the present.

3.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits, as well as any 
subsequent disability determinations with 
the records upon which those 
determinations were made.

4.  Then, the RO should undertake any 
other development required to comply with 
the VCAA and the implementing 
regulations, to making arrangements for 
the veteran to be afforded a VA 
psychiatric examination to determine the 
extent of impairment from the veteran's 
service connected schizophrenia and the 
etiology of alcohol abuse, if present.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  

Such tests as the examiner deems 
necessary should be performed.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
alcohol abuse, if present, was caused or 
chronically worsened by the veteran's 
schizophrenia.  The examiner should 
identify all current manifestations of 
the veteran's schizophrenia.  To the 
extent possible, the examiner should 
distinguish the manifestations of the 
veteran's schizophrenia from those of any 
other diagnosed mental disorder.  In 
addition, the examiner should provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's schizophrenia and any 
disorder etiologically related to the 
schizophrenia, including whether the  
service-connected disability is 
sufficient by itself to render the 
veteran unemployable.

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected psychiatric 
disability.  The examiner should explain 
what the assigned score represents.

A complete rationale for all opinions 
expressed must be provided.

5.  Then, the RO should adjudicate the 
claims for secondary service connection 
for stomach disability and alcohol abuse.  
It should inform the veteran of his 
appellate rights with respect to this 
decision.

6.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for schizophrenia in light of all 
evidence received since its most recent 
consideration of the claim.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.  

7.  The RO should also adjudicate the 
claim for a total rating based on 
unemployability due to service-connected 
disability, unless it has been rendered 
moot.  The veteran should also be 
informed of his appellate rights with 
respect to this determination.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO; however, the veteran is advised that the examination 
requested in this remand is necessary to evaluate his claim, 
and that a failure to report for a scheduled examination, 
without good cause, could result in the denial of the claim.  
38 C.F.R. § 3.655(b) (2002).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



